Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7 and 9-13 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Lee et al. U.S. PGPub 2010/0231166 A1 (hereinafter Lee).
Regarding Claim 1, Lee teaches a battery equalizing apparatus (Lee, Title and Para. [0011], “battery management system”), comprising a battery gauge (Lee, Fig. 2, Made up of Elements 120, 130 and 140; Para. [0036], Lines 1-14) configured to monitor battery level information of a battery in a static state (Lee, Fig. 2, Element 130; Para. [0037], Lines 1-2, “voltage sensor”), a battery equalizing circuit being disposed inside the battery gauge (Lee, Fig. 2, Element 140; Para. [0036], Lines 1-3, “sensor integrated with a charge equalizer”, and Para. [0039]), and a microprocessor (Lee, Fig. 2, Element 150) connected to a communication port of the battery gauge and configured to acquire the battery level information monitored by the battery gauge (Lee, Fig. 2, Connection illustrated in the figure; Para. [0036], Lines 14-16, “measure a potential of each cell”), and calculate a pressure difference between cells of the battery in a static state according to the battery level information and determine whether the pressure difference is greater than a pressure difference threshold (Lee, Para. [0011], Lines 8-11, Not explicitly stated, but understood by the disclosure as a whole since the decision to charge or discharge individual cells is based on a comparison of the voltage level of each cell compared to a reference.), the microprocessor sending a trigger signal to the battery gauge through the communication port when the pressure difference is greater than the pressure difference threshold (Lee, Fig. 2, Element “control line”; Para. [0036], Lines 19-23, “control function is shown as an arrow expressed by a dot line”), to trigger the equalizing circuit (Lee, Fig. 2, Element 140) of the battery gauge to equalize the battery (Lee, Fig. 5, Step s60; Paras. [0049] - [0050]).
Regarding Claim 2,  The teaching of the Lee reference discloses the claimed invention as stated above in claim 1.  Furthermore, Lee teaches wherein the communication port of the battery gauge is set to a high level after the battery gauge receives the trigger signal (Lee, Fig. 3; Paras. [0039] - [0044], Where Lee suggests multiple configurations of the equalizing circuitry, and therefore either a high or low level can be set as explained in the flexibility of the circuitry.), so that the equalizing circuit of the battery gauge equalizes the battery (Lee, Fig. 5, Step s60; Paras. [0049] - [0050]). 
Regarding Claim 3,  The teaching of the Lee reference discloses the claimed invention as stated above in claim 1.  Furthermore, Lee teaches wherein the microprocessor is further configured to determine, during battery equalization, whether the pressure difference is less than the pressure difference threshold, the microprocessor controlling, when the pressure difference is less than the pressure difference threshold, the battery gauge to stop equalizing the battery (Lee, Para. [0011], Lines 8-11, Not explicitly stated, but understood by the disclosure as a whole since the decision to charge or discharge individual cells is based on a comparison of the voltage level of each cell compared to a reference.). 
Regarding Claim 4,  The teaching of the Lee reference discloses the claimed invention as stated above in claim 1.  Furthermore, Lee teaches wherein the microprocessor is further configured to determine, according to the battery level information of the battery, whether a remaining battery level of the battery is less than or equal to a first equalization threshold, the microprocessor controlling, when the remaining battery level of the battery is less than or equal to the first equalization threshold, the battery gauge to skip equalizing the battery (Lee, Para. [0011], Lines 8-11, Not explicitly stated, but understood by the disclosure as a whole since the decision to charge or discharge individual cells is based on a comparison of the voltage level of each cell compared to a reference.).
 Regarding Claim 7,  The teaching of the Lee reference discloses the claimed invention as stated above in claim 1.  Furthermore, Lee teaches wherein the battery equalizing circuit comprises a switch element, wherein an input of the switch element is connected to a positive electrode of the battery, and an output of the switch element is connected to a negative electrode of the battery, and a control terminal of the switch element is connected to the microprocessor (Lee, Fig. 3; Paras. [0039] - [0044], Where Lee suggests multiple configurations of the equalizing circuitry, and multiple configurations of switch elements.).
Regarding Claim 9, Lee teaches a battery equalizing method (Lee, Para. [0020]), wherein the method is applied to the battery equalizing apparatus (Lee, Title and Para. [0011], “battery management system”) which comprises a battery gauge (Lee, Fig. 2, Made up of Elements 120, 130 and 140; Para. [0036], Lines 1-14) configured to monitor battery level information of a battery in a static state (Lee, Fig. 2, Element 130; Para. [0037], Lines 1-2, “voltage sensor”), a battery equalizing circuit being disposed inside the battery gauge (Lee, Fig. 2, Element 140; Para. [0036], Lines 1-3, “sensor integrated with a charge equalizer”, and Para. [0039]), and a microprocessor (Lee, Fig. 2, Element 150) connected to a communication port of the battery gauge and configured to acquire the battery level information monitored by the battery gauge (Lee, Fig. 2, Connection illustrated in the figure; Para. [0036], Lines 14-16, “measure a potential of each cell”), and calculate a pressure difference between cells of the battery in a static state according to the battery level information and determine whether the pressure difference is greater than a pressure difference threshold (Lee, Para. [0011], Lines 8-11, Not explicitly stated, but understood by the disclosure as a whole since the decision to charge or discharge individual cells is based on a comparison of the voltage level of each cell compared to a reference.), the microprocessor sending a trigger signal to the battery gauge through the communication port when the pressure difference is greater than the pressure difference threshold (Lee, Fig. 2, Element “control line”; Para. [0036], Lines 19-23, “control function is shown as an arrow expressed by a dot line”), to trigger the equalizing circuit (Lee, Fig. 2, Element 140) of the battery gauge to equalize the battery (Lee, Fig. 5, Step s60; Paras. [0049] - [0050]) and comprises acquiring battery level information of the battery in a static state (Lee, Fig. 2, Element 130; Para. [0037], Lines 1-2, “voltage sensor”), calculating a pressure difference between the cells of the battery in a static state according to the battery level information and determining whether the pressure difference is greater than the pressure difference threshold (Lee, Para. [0011], Lines 8-11, Not explicitly stated, but understood by the disclosure as a whole since the decision to charge or discharge individual cells is based on a comparison of the voltage level of each cell compared to a reference.), and sending a trigger signal to the battery gauge through the communication port when the pressure difference is greater than the pressure difference threshold (Lee, Fig. 2, Element “control line”; Para. [0036], Lines 19-23, “control function is shown as an arrow expressed by a dot line”), to trigger the battery gauge to equalize the battery (Lee, Fig. 5, Step s60; Paras. [0049] - [0050]). 
Regarding Claim 10,  The teaching of the Lee reference discloses the claimed invention as stated above in claim 9.  Furthermore, Lee teaches wherein the communication port of the battery gauge is set to a high level after the battery gauge receives the trigger signal (Lee, Fig. 3; Paras. [0039] - [0044], Where Lee suggests multiple configurations of the equalizing circuitry, and therefore either a high or low level can be set as explained in the flexibility of the circuitry.), so that the equalizing circuit of the battery gauge equalizes the battery (Lee, Fig. 5, Step s60; Paras. [0049] - [0050]). 
Regarding Claim 11,  The teaching of the Lee reference discloses the claimed invention as stated above in claim 9.  Furthermore, Lee teaches further comprising determining, during battery equalization, whether the pressure difference is less than the pressure difference threshold, and controlling, when the pressure difference is less than the pressure difference threshold, the battery gauge to stop equalizing the battery (Lee, Para. [0011], Lines 8-11, Not explicitly stated, but understood by the disclosure as a whole since the decision to charge or discharge individual cells is based on a comparison of the voltage level of each cell compared to a reference.). 
Regarding Claim 12,  The teaching of the Lee reference discloses the claimed invention as stated above in claim 9.  Furthermore, Lee teaches before the acquiring battery level information of the battery in a static state, further comprising enabling a static equalization function of the battery gauge (Lee, Fig. 5, Step s10; Para. [0047], Lines 1-4, “connected for a prescribed time”). 
Regarding Claim 13,  The teaching of the Lee reference discloses the claimed invention as stated above in claim 9.  Furthermore, Lee teaches further comprising determining, according to the battery level information of the battery, whether a remaining battery level of the battery is less than or equal to a first equalization threshold, and controlling, when the remaining battery level of the battery is less than or equal to the first equalization threshold, the battery gauge to skip equalizing the battery (Lee, Para. [0011], Lines 8-11, Not explicitly stated, but understood by the disclosure as a whole since the decision to charge or discharge individual cells is based on a comparison of the voltage level of each cell compared to a reference.).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. PGPub 2010/0231166 A1 (hereinafter Lee) in view of Bills U.S. PGPub 2013/0300371 A1 (hereinafter Bills).
Regarding Claim 8, The teaching of the Lee reference discloses the claimed invention as stated above in claims 7/1, but does not teach a capacitor in the equalizing circuit.
Bills, however, teaches wherein the battery equalizing circuit further comprises a resistor and a capacitor, wherein the resistor is connected between the positive electrode of the battery and the input of the switch element, and one end of the capacitor is connected between the resistor and the input of the switch element, and the other end is grounded (Bills, Fig. 1, Element 122; Para. [0047] – [0048] and [0065].
Lee discloses the claimed invention except for using capacitor(s) in the equalizing circuitry.  It would have been obvious to one having ordinary skill in the art to use capacitors to minimize noise on the switching of the balancing circuits since it was known in the art that switching can sometimes generate unwanted noise which may affect the effectiveness of the circuitry.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. U.S. PGPub 2010/0231166 A1 (hereinafter Lee) in view of Burks et al. U.S. Patent 11,111,033 B1 (hereinafter Burks).
Regarding Claim 16, Lee teaches a vehicle comprising a battery (Lee, Fig. 2, Element 110; Para. [0002]), wherein the battery is equalized by adopting the battery equalizing method (Lee, Para. [0020]) which comprises acquiring battery level information of the battery in a static state (Lee, Fig. 2, Element 130; Para. [0037], Lines 1-2, “voltage sensor”), calculating a pressure difference between the cells of the battery in a static state according to the battery level information and determining whether the pressure difference is greater than the pressure difference threshold (Lee, Para. [0011], Lines 8-11, Not explicitly stated, but understood by the disclosure as a whole since the decision to charge or discharge individual cells is based on a comparison of the voltage level of each cell compared to a reference.), and sending a trigger signal to the battery gauge through the communication port when the pressure difference is greater than the pressure difference threshold (Lee, Fig. 2, Element “control line”; Para. [0036], Lines 19-23, “control function is shown as an arrow expressed by a dot line”), to trigger the battery gauge to equalize the battery (Lee, Fig. 5, Step s60; Paras. [0049] - [0050]), but does not teach the application of the battery management system such as what type of device it would power.
Burks, however, teaches an unmanned aerial vehicle (UAV), comprising a battery (Burks, Abstract).
It would have been obvious to a person having ordinary skill in the art to understand that although Lee is silent as to the details of the application of the battery management system, Lee would inherently be incorporated into some type of conventional application of the battery management system where a reduction to the total volume of the battery system would facilitate the application as addressed in Para. [0010].  The battery system taught by Burks, for providing power to an unmanned aerial vehicle, teaches one of the many conventional battery systems utilized in the art for providing propulsion power while attempting to minimize the overall package.  A person of ordinary skill in the art would have been motivated to choose based on desirability, one of the many known applications, such as the one taught by Burks, in order to take advantage of the minimal packaging of the battery management of Lee.
Allowable Subject Matter
Claims 5-6 and 14-15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding Claim 5: Though the prior art discloses a battery equalizing apparatus comprising a battery gauge with battery monitoring and equalization controlled by a microprocessor based on comparisons of voltages to thresholds, it fails to teach or suggest the aforementioned limitations of claim 5, and further including the combination of: 

wherein the microprocessor is further configured to determine, according to the battery level information of the battery during battery equalization, whether the remaining battery level of the battery is less than or equal to a second equalization threshold, the microprocessor controlling, when the remaining battery level of the battery is less than or equal to the second equalization threshold, the battery gauge to stop equalizing the battery, wherein the second equalization threshold is less than or equal to the first equalization threshold. 
Regarding Claim 14: Though the prior art discloses a battery equalizing method for a battery equalizing apparatus comprising a battery gauge with battery monitoring and equalization controlled by a microprocessor based on comparisons of voltages to thresholds, it fails to teach or suggest the aforementioned limitations of claim 5, and further including the combination of:
further comprising determining, according to the battery level information of the battery during battery equalization, whether the remaining battery level of the battery is less than or equal to a second equalization threshold, and controlling, when the remaining battery level of the battery is less than or equal to the second equalization threshold, the battery gauge to stop equalizing the battery, wherein the second equalization threshold is less than or equal to the first equalization threshold.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tabatowski-Bush et al. U.S. PGPub 2014/0197682 teaches a charge balancing circuit and method for a battery pack.
Lai U.S. PGPub 2006/0103350 teaches an equalizing-charge charger.
Kubo et al. U.S. PGPub 2010/0001737 teaches a small space battery management apparatus.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY D ROBBINS whose telephone number is (571)272-7585. The examiner can normally be reached 8:30AM - 5:30PM M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on 571-272-2312. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/JERRY D ROBBINS/            Examiner, Art Unit 2859